ACCEPTED
                                                                                                       N/A
                                                                                FIRST COURT OF APPEALS
                                                                                        HOUSTON, TEXAS
                                                                                      2/19/2016 6:30:29 AM
                                                                                     CHRISTOPHER PRINE
                                                                                                    CLERK


                               No. 01-16-00073-CR
                                                                        FILED IN
                               No. 01-16-00074-CR                1st COURT OF APPEALS
                                                                     HOUSTON, TEXAS
                                                                 2/19/2016 6:30:29 AM
                                       In The
                                                                 CHRISTOPHER A. PRINE
                                                                         Clerk
                               First Court of Appeals

In re The City of Meadows Place, Texas        §
and Gary Stewart, Chief of Police             §
                                              §
                   Relators.                  §


 Unopposed Motion to Dismiss Original Proceeding as Moot

To The Honorable First Court of Appeals:

  Relators The City of Meadows Place, Texas and Gary Stewart, Chief of Police

move to dismiss these original proceedings for writ of mandamus and writ of

prohibition because the order under review has become moot.

  1. These original proceedings arise from an order issued by Respondent Hon.

Ruben Guerrero, Presiding Judge of the 174th Criminal District Court in Harris

County, Texas. R. 15. The subject order directed the City of Meadows Place,

Texas, and Gary Stewart, Chief of Police, to register an individual as a sex offender

within the jurisdiction of The City of Meadows Place, Texas, but at a place that is

in violation of the City’s ordinance regulating registration of sex offenders. The

contested order was entered on January 14, 2016.
   2. On February 15, 2016, Respondent issued a new order that vacates the

January 14 Order to Register. See Supp. R. 30 and Order attached as Appendix

Item 1. The Order vacates the conditions granting Real Party in Interest Shane

West permission to reside in The City of Meadows Place, Texas. The Order also

vacates any prior findings Respondent may have made as to the City’s ordinance

regarding registered sex offenders. See id.

   3. In light of Respondent’s February 15 Order, these original proceedings for

writ of mandamus and prohibition have become moot. Murphy v. Hunt, 455 U.S.

478, 481 (1982) (explaining a case becomes moot when the issues presented are no

longer live or the parties lack a legally cognizable interest in the outcome). The

nature of the subsequent order, under which the Real Party in Interest will not

reside within the jurisdiction of The City of Meadows Place, Texas, disposes of any

controversy between the parties to the original proceedings. Accordingly, the

original proceedings are moot and the Court no longer has jurisdiction. See In re

Burks, No. 01-02-01053-CV, 2002 WL 31684686, at *1 (Tex. App.—Houston [1st

Dist.] Nov. 27, 2002, orig. proceeding).

   4. Therefore, Relators The City of Meadows Place, Texas and Gary Stewart,

Chief of Police move to dismiss these original proceedings. They request that the

order of dismissal and judgment of this Court reflect that Relators bear his or its



                                       -2-
4846-0833-6686, v. 1
own taxable costs of court reflected in this Court’s Bill of Costs. Relators request

other relief consistent with the dismissal.

                                        Respectfully submitted,

                                        Mills Shirley L.L.P.

                                        By:    /s/ George W. Vie III
                                               George W. Vie III
                                        State Bar No. 20579310
                                        2228 Mechanic Street, Suite 400
                                        Galveston, Texas 77550
                                        (713) 571-4232
                                        Fax (713) 893-6095
                                        gvie@millsshirley.com

                                        Attorneys for Relators




                                       -3-
4846-0833-6686, v. 1
                               Certificate of Conference

      As required by Tex. R. App. P. 10.1(a)(5), I certify that I conferred on
February 17, 2016, with the counsel for Real Parties in Interest about the merits of
this motion:

         Quentin Tate Williams
         Hilder & Associates, P.C.
         819 Lovett Blvd.
         Houston, Texas 77006

         Attorneys representing Real Party in Interest Shane West

         Alan Curry
         Harris County District Clerk - Criminal
         1201 Franklin, Ste 3180
         Houston, TX 77002

         Attorneys representing Real Party in Interest State of Texas


                       □   opposes motion
                       X   do not oppose motion
                       □   agrees with motion
                       □   would not say whether motion is opposed
                       □   was not contacted after hours

                                                   /s/ George W. Vie III
                                                   George W. Vie III




                                           -4-
4846-0833-6686, v. 1
                                 CERTIFICATE OF SERVICE

       As required by Tex. R. App. P. 6.3 and 9.5(b), (d), (e), I certify that I have
served this document on all other parties – which are listed below – on July 6, 2015,
as follows:

         Quentin Tate Williams
         Hilder & Associates, P.C.
         819 Lovett Blvd.
         Houston, Texas 77006

         Attorneys representing Real Party in Interest Shane West

         Alan Curry
         Harris County District Clerk - Criminal
         1201 Franklin, Ste 3180
         Houston, TX 77002

         Attorneys representing Real Party in Interest State of Texas


          By:          □   personal delivery
                       X   e-service
                       □   commercial delivery service
                       □   fax

                                                   /s/ George W. Vie III
                                                   George W. Vie III




                                            -5-
4846-0833-6686, v. 1
Appendix Tab 1
        02/08/2016 06:50:54 PM                   713-755-1451                                 Page 5 / 5
                                                                                                Filed 16 February 08 P6:51
                                                                                                Chris Daniel - District Clerk
                                                                                                Harris County
                                                                                                FAX16309565


          I
                                                         NO 1374217
         ....
         a
         Cl)



         ::l
                   STATROF TEXAS                            ~               TN THF, DTSTRTCT COlTRT
         ;z;
                                                            §
         8
         ~
                   vs.                                      §               l 74rn JUDICIAL DISTRICT
                                                            §
                   SHANE WES'f                              §               HARRIS COUNTY, TEXAS

                                                           ORDER

                          On this 


                         And. if granted, the court ORDERS that this Court's January 14, 2016, "Order to
                   Rcgiscer Defendant as Sex Offender in City of Meadows Place, Texas·· is hereby
                   VACATED and SET ASIDE, including any findings therein. And that any findings, oral
                   or \vritten. made on January 22, 2016, about any ordinanl:e of the City of Meadows Place
                   are similarly VACATED and SET ASIDE.


                         Any specific conditions of community supervision granting Shane West permission
                   to reside at 2306 Meadow Berry Drive, Meadows Place or Stafford, Texas, 77477, entered
                   at anv time are also VACA TED and SET ASIDE.             A 11 other terms and Conditions of
                   Community Supervision shall remain in effect until farther Order of this Court.
'-
 0

                                                                     fC:D    f5           .
                         IT IS ORDERED                      DATE:     iw          .2011          2016.


0\
00
\0
 i..:
_g
                                                       ~)o~----~
 8::I
z.....                                                      PRFSTDTNG JCIT1GE.
 c::
         STATE OF TEXAS
        COUNTY OF HARRlS
        !tChr1a Daniel, Olatrfcl Clor~ ~ Harri& County, Texa•.i certify that
        tnll 11 I lruO end 0011". 'Jl~~ :.r l',Gotlvlnel r&CQ(d nled arid Otrecotded
        In my olll~. oleei1011i. ·; - . copy, ss nappears on lhla drlt.
        WllnHa my ortlclsl t11.1rr